P R E A M B L E

This Agreement dated February 16, 2004 is entered into by, between, and limited
solely to Bristol Piping Systems, (Employer) and the United Association of
Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of the
United States and Canada Local Union No. 538 (Local Union 538). All provisions
of this agreement shall remain in full force and effect through February 15,
2009 and at midnight on said date this contract shall expire.

W I T N E S S E T H

WHEREAS, the Employer agrees that during the period of this collective
bargaining Agreement it will, when employing employees within the bargaining
unit represented by Local Union 538, adhere to the wage scale and working
conditions which appear within this agreement and are a part hereof, and

WHEREAS, Local Union 538 agrees that during the period of this Agreement that
those employees within the bargaining unit of Local Union 538 who work for the
Employer will do so on the basis of the wage scale and working conditions which
appear in this Agreement and are a part hereof.

NOW, THEREFORE, for and in consideration of the mutual promises and agreements
herein contained the parties hereto agree as follows:

ARTICLE I

DEFINITION OF EMPLOYER

The term "Employer" as used in the Agreement shall be deemed to include only
Bristol

Piping Systems, 390 Bristol Metals Road, Bristol, Tennessee which the parties
specifically recognize and acknowledge as a

1

separate and distinct "Employer". "Employer" as used in the Agreement does not

include nor does this Agreement extend to Bristol Metals, L.P. , or any parent,
subsidiary, affiliate or any other entity in any manner related to Bristol
Piping Systems.

ARTICLE II

MANAGEMENT RIGHTS

The management of the Employer's business, including, but not limited to, the
direction of the working force, the right to hire, to plan, direct, control and
schedule all operations (including the scheduling of the work force), the right
to establish quality standards or facilities is the sole and exclusive
prerogative and responsibility of the Employer as is the right to make and
enforce rules of operation and conduct. Except as expressly limited in this
Agreement, nothing contained herein shall be deemed to limit the Employer in any
way in this exercise of the regular and customary functions of management.

ARTICLE III

AUTHORIZATION OF AGENTS

Section 1

: It is stipulated and agreed that only the below named officers of the union,
either individually or collectively, are the authorized officers and agents of
the Union and shall be the only ones to be recognized by the Employer as being
authorized to act for or on behalf of the Union in any manner whatsoever under
the terms of this Agreement. The actions, declarations or conduct of any person
except those herein named, whether performance is made with respect to the Union
or not, shall not be considered to be the act of any officer or agent of the
Union, and shall not constitute any authorized act for and on behalf of the
Union, nor will the employees of the Union recognize these persons as the
Union's officers or agents for that purpose, and their actions in that respect
shall not be binding upon the Union, nor shall they form the cause of or basis
of any liability of any nature whatsoever on the part of the Union.



2

The authorized officer is the Business Agent of Local Union 538, or his
successor.

Section 2:

It is further stipulated and agreed that the authority of an officer of



the Union to act for the Union, as stated above, may be revoked at any time, if
a registered letter to that effect, signed by the duly authorized Union officer
under the seal of the Union, is received by the Employer.

ARTICLE IV

WORKING RULES

The working rules shall be those prescribed by the Union and agreed to by the
Employer as set forth in this Agreement.

ARTICLE V

EMPLOYMENT

The Business Manager of the Local Union shall furnish the Company with all
employees.

1.

Selection of applicants for jobs shall be on a nondiscriminatory basis, and
shall not be based on, or in any way affected by, Union membership, by-laws,
rules, regulations, constitutional provisions, or other aspects or obligations
of Union membership, policy or requirements.



2.

The Employer retains the right to reject any applicants sent to it by the Union
and to recall any specific employee currently on lay-off if employed by the
Company any time in the preceding eighteen (18) months.



3.

The parties to this Agreement agree to post in places where notices to employees
or applicants for employment are customarily posted, all provisions relating to
the functioning of this hiring arrangement, including a statement to the effect
that the furnishing of employees to the Employer by the Local Union in no way
entails the obligation to be a member of the Union.



3

4.

The designation of and determination of the number of foremen is the sole
responsibility of the Employer. The foreman shall handle all duties normally
assigned a foreman such as under the direction of management supervising the
work force covered



under this agreement. The foreman shall be permitted to handle tools and in such

instances his duties are slow, he shall be allowed to work with his tools.

ARTICLE VI

UNION SECURITY

If the laws of Tennessee are amended to permit union security provisions, the
parties will meet on thirty-(30) days' written notice to negotiate on the
subject.

ARTICLE VII

HOURS OF WORK AND OVERTIME

Section 1:

The normal workweek commences 12:01 a.m., Sunday and ends midnight the following
Saturday.



Section 2:

The Employer retains the right to schedule employees as needed, specifically
including the scheduling of shift work and/or the scheduling of four (4)
consecutive ten (10) hour days at straight time.



Section 3:

Time and one-half the regular base rate shall be paid for Saturdays and all
hours worked over eight (8) in one day, or ten (10) in one day if the posted
work schedule is 4 - 10's in lieu of 5 - 8's. Double the regular base rate shall
be paid for all hours worked over twelve (12) in one day. The Employer will be
solely responsible for scheduling all shifts.



Section 4:

The Employer retains the right to require overtime work.



Section 5:

Sundays, Christmas, Labor Day, Fourth of July, Thanksgiving, Memorial Day, and
New Year's Day shall be considered Holidays, and all work done on these days
shall be done at the rate of double time.



4

Section 6:

Under no circumstances will pyramiding or duplication of compensation by reason
of any overtime or premium pay provision of this Agreement be permitted. Hours
paid for but not worked shall not be counted as hours worked in the computation
of daily or weekly overtime.



ARTICLE VIII

RATES OF PAY

Section 1:

The rates of pay for journeymen employed at the stainless shop shall be as
indicated on Attachment G.



Section 2:

The rates of pay for journeymen, apprentices, and metal trades employed on
carbon steel work shall be equal to 95% of pay rate at stainless shop.



Section 3:

The wage scale for apprentices shall be as indicated:



First Year

40% of journeyman pay

Second Year

50% of journeyman pay

Third Year

60% of journeyman pay

Fourth Year

70% of journeyman pay

Fifth Year

80% of journeyman pay

Section 4:

The wage scale for metal trades shall be as indicated:



First Year First 160 Hours

40% of journeyman pay

First Year After 160 Hours

40% of journeyman pay plus $1.00 per hour

After 1 year

55% of journeyman pay

Section 5:

Total hourly compensation for journeymen employed on stainless steel shall be as
indicated on Attachment G.



Section 6:

The wage scale for Foreman shall be $1.00 per hour above that of Journeyman
scale.



Section 7:

The wage scale for a General Foreman shall be $1.75 per hour above that of
journeyman scale.



Section 8:

The wage scale for a person assigned to perform Maintenance in the shop will be
as follows:



First Year

80% of journeyman pay

Second Year

80% of journeyman pay

Third Year

80% of journeyman pay

Fourth Year

85% of journeyman pay

Fifth Year

90% of journeyman pay

5

Section 9:

The wage scale for a metal trades journeyman certified to Level II and
performing NDE in the shop will be paid 55% of the building trades journeyman
rate plus $1.50 per hour.



Section 10:

Any change in rate as a result of moving up in classification will take effect
the first day of Bristol Piping Systems fiscal month following the change in
classification.



ARTICLE IX

HEALTH AND WELFARE FUND

Section 1:

The Employer agrees to contribute for all employees designated as eligible in
this Agreement to a Health and Welfare Trust Fund. The aforesaid contribution
shall be remitted on a monthly basis to the Johnson City Plumbers and
Steamfitters Local Union 538 Health and Welfare Trust Fund. The contribution
shall be as indicated on Attachment G.



Section 2:

Eligible employees to whom Health and Welfare payments shall be paid are all
Journeymen, Apprentices, and Metal Tradesmen covered by this Agreement; however,
only those Metal Tradesmen that have been employed over 2,080 hours by Bristol
Piping Systems will be eligible.



Section 3:

The contributions of the Employer to the Health and Welfare Fund shall be used
exclusively to provide Group Life Insurance, Accidental Death and



Dismemberment Insurance, Medical Expense Insurance and Temporary Disability

Benefits to eligible employees and their families, in such form and the amount
as the

Trustees of the Health and Welfare Fund may determine and the organization and
administration expenses of the Health and Welfare Fund.

6

Section 4:

Health and Welfare contribution can be changed once annually (at the Contract
anniversary date); and total hourly compensation will not exceed the



total hourly compensation shown in Attachment G. Any changes in contribution
will take effect the first day of Bristol Piping Systems fiscal month following
the receipt of the 30-day notice.

Section 5:

The said Health and Welfare Fund shall be administered by an Agreement and
Declaration of Trust administered jointly by an equal number of Representatives
of the Employer and the Union which total number shall be four (4) and which
Agreement and Declaration of Trust shall conform to all requirements of law. A
copy of the said Agreement and Declaration of Trust, together with any
amendments thereto, shall be considered part of this Agreement as though set
forth here at length.



Section 6:

Said Health and Welfare payments shall be paid by the Employer by the 20th of
each month for the preceding month.



Section 7:

The Employer shall begin payments upon completion of all details by and upon
notification from the Trustees, retroactive to the effective date of this
Agreement.



ARTICLE X

PLUMBERS AND PIPEFITTERS NATIONAL PENSION FUND

The undersigned Employer and Union agree that the Employer shall make pension
contributions to the National Pension Fund in accordance with the terms of this
agreement on behalf of those employees who are covered by the National Pension
Fund pursuant to the Collective Bargaining Agreement.

1.

(a) Commencing with the 15th day of February, 2004, and for the duration of the
current Collective Bargaining Agreement between the said parties, and any
renewals or extensions thereof, the Employer agrees to make payments to the
Plumbers and Pipefitters National Pension Fund for each Employee who is covered
by the Plan in each classification listed below in accordance with the said
Collective Bargaining Agreement, as shown on Attachment G.



7

Any classification of Employees who are excluded from the Plan pursuant to good
faith

bargaining and for whom contributions are not required by the collective
bargaining agreement shall not participate in the Plan. Persons in such excluded
classifications shall not be considered "Employees" for purposes of the Plan and
this Standard Form of Participation Agreement.

(b) The Employer shall make the contributions set out in subparagraph 1 (a) for
each hour or portion thereof, for which an Employee is paid or entitled to
payment for performance of duties for the Employer. (Each overtime hour shall be
counted as one regular hour for which contributions are payable.)

(c) Contributions as set out in subparagraph 1 (a) above shall be paid starting
with the Employee's first day of employment in a job classification covered by
the Collective Bargaining Agreement.

(d) The payments to the Pension Fund required above shall be made to the
"Plumbers and Pipefitters National Pension Fund" which was established under an
Agreement and Declaration of Trust, dated July 23, 1968 and restated December
13, 1978. The Employer, by signing this Standard Form of Participation Agreement
or by signing a Collective Bargaining Agreement providing for participation in
the Plumbers and Pipefitters National Pension Fund, agrees to be bound by all of
the terms and conditions of the Restated Agreement and Declaration of Trust
thereby ratifies, accepts and designates as its representatives the Employer
Trustees then serving as such and authorizes said Employer Trustees to designate
additional Employer Trustees and successor Employer Trustees in accordance with
the terms and conditions thereof and authorizes the Trustees to adopt amendments
to the Restated Agreement and Declaration of Trust. The Employer hereby
acknowledges receipt of a copy of the Restated Agreement and Declaration of
Trust in effect when this Agreement is signed.

2.

It is agreed that the Pension Plan adopted by the Trustees of the said Pension
Fund shall at all times conform with the requirements of the Internal Revenue
Code so as to enable the Employer at all times to treat contributions to the
Pension Fund as a deduction for income tax purposes.



8

3.

It is agreed that all contributions shall be made at such time and in such
manner as the Trustees require, and the Trustees shall have the authority to
retain an



accountant or accounting firm to perform payroll audits of the Employer to
determine whether the correct amount of contributions have been made or to
determine whether contributions have been made on behalf of all Employees
covered by the plan.

4.

If an Employer fails to make contributions to the Pension Fund within 20 days of
the end of the month during which the work was performed, the Union shall have
the right to take whatever steps are necessary to secure compliance, any
provision of the Collective Bargaining Agreement to the contrary
notwithstanding, and the Employer shall be liable for all costs and expenses for
collecting the payments due, together with attorneys' fees, interest on the
unpaid contributions of 12% per annum, and liquidated damages of 10% of the
unpaid contributions. The employer's liability for payment hereunder shall not
be subject to the grievance or arbitration procedure or the "no-strike" clause
provided under the Collective Bargaining Agreement.



5.

The parties agree that this Participation Agreement shall be considered a part
of the Collective Bargaining Agreement between the undersigned parties.



6.

The expiration date of the present Collective Bargaining Agreement between the
undersigned parties is the 15th day of February, 2009. Copies of the collective
Bargaining Agreement and all renewal or extension agreements will be furnished
promptly to the Pension Fund Office and, if not consistent with this
Participation Agreement, can be used by the Trustees as the basis for
termination of participation of the Employer.



7.

Pension contribution can be changed once annually (at the Contract anniversary
date); and total hourly compensation will not exceed the total hourly
compensation shown in Attachment G. Any changes in contribution will take effect
the first day of Bristol Piping Systems fiscal month following the receipt of
the 30-day notice



9

ARTICLE XI

EDUCATIONAL TRUST FUND

The Employer and the Union do hereby agree to be bound by all the terms of the

Educational Trust Fund Agreement dated January 1, 1965, entitled "Agreement

And Declaration of Trust for the Development of Skills of Journeymen and
Apprentices in the Plumbing and Pipefitting Industry". The Employer agrees to
pay and contribute to the Local Apprenticeship Training Fund the amount
indicated:

Effective February 15, 2004, $.26/hr. for each Journeyman, Apprentice and Metal
Tradesman.

Educational contribution can be changed once annually (at the Contract
anniversary date); and total hourly compensation will not exceed the total
hourly compensation shown in Attachment G. Any changes in contribution will take
effect the first day of Bristol Piping Systems fiscal month following the
receipt of the 30-day notice.

ARTICLE XII

SHOP STEWARDS

Section 1:

A shop steward may be appointed by the Business Manager.



Section 2:

In the event of a reduction in force, the shop steward shall be the last man
laid off, except the foreman and/or superintendent, providing he is qualified to
perform the work available.



ARTICLE XIII

BUILDING TRADES APPRENTICES

There shall be no limit as to the number of building trades apprentices employed
in the shop; however, the following ratios (journeymen to apprentices) shall not
be exceeded in the following areas of skill:

10



Fit-Up

3 to 1

Tacking for Fit-Up

3 to 1

Welding

3 to 1



Fifth year, second six (6) months' apprentices will be considered as journeyman
for the purposes of calculating ratios.

ARTICLE XIV

REPORTING AND CALL IN PAY

Section 1:

Any employee within the bargaining unit of the Union reporting for work at the
regular starting time and for whom no work is provided, shall receive two hours
call in pay at the prevailing rate of wages, unless he has been notified at the
end of the last preceding shift not to report to work.



Section 2:

Any employee who reports for work and for whom work is provided shall receive
not less than four hours pay. If four or more hours are worked in any one day he
shall receive pay for the number of hours he worked in excess of four hour
minimum unless the employee leaves work of his own accord. This exception does
not apply to the two hour reporting time.



ARTICLE XV

SAFETY AND HEALTH MEASURES

Section 1:

Adequate and proper equipment shall be furnished by the Employer for the
protection of the health and safety of all employees within the bargaining unit
who are employed by the Employer. Plant and Safety Rules (Attachments A & B)
shall be strictly adhered to by all employees and will be enforced by the
Employer.



Section 2:

All tools and equipment used by journeymen shall be furnished by the Employer,
including welding gloves and hoods, and other tools required for welding.
Further, each fit-up table will be assigned the hand tools required to perform
the work required (Attachment D). These hand tools will be signed for by a
fitter assigned to the



11

table. This employee shall be responsible for their safekeeping and care.
Failure of this responsibility by the employee shall result in the cost of the
item being deducted from his next paycheck up to a maximum of $50.00 in any 12
month period. If tool loss becomes excessive, the Employer reserves the right to
renegotiate the maximum yearly amount.

Section 3:

The Employer and Local Union 538 agree to meet once a quarter,



as a minimum, to discuss safety and health measures and any other matters to the
benefit of both. The attendees representing Local Union 538 will be as such to
represent all departments in the shop.

ARTICLE XVI

CODE OF BUSINESS CONDUCT AND RELATED POLICIES

The Code of Business Conduct of Synalloy Corporation (Attachment H) contains the
specific corporate polices adopted by the Board of Directors that relates to the
legal and ethical standards of conduct of employees and agents of the Company.
All employees are required to comply with the Code of Business Conduct and sign
the Certificate of Compliance.

ARTICLE XVII

GRIEVANCE PROCEDURE

All disputes and controversies as to the meaning or interpretation of any
provision of this Agreement shall be treated as a grievance and disposed of in
accordance with the following steps:

1.

The aggrieved employee shall first discuss the grievance with the Steward and
Plant Superintendent.



2.

Failing settlement at the first step within 72 hours of the presentation of the
first step, the Steward shall attempt settlement with the Plant Manager.



12

3.

Failing settlement at the second step within 72 hours of the presentation of the
second step, the Business Representative of the Local and the Shop Steward shall



attempt settlement with the Plant Manager.

4.

In the event a grievance shall not have been adjusted to the satisfaction of
either party through the steps of the above procedure, then arbitration may be
invoked within fifteen (15) calendar days from the determination of the third
step by either party requesting the Federal Mediation and Conciliation Service
provided a panel of arbitrators. Unless mutually agreed by the parties, the
arbitrator selected may hear only one (1) grievance. The arbitrator shall not be
empowered to rule contrary to, to amend, to add to, or eliminate any of the
provisions of this Agreement. The decision of the arbitrator shall be final. The
expense incident to the services of an arbitrator shall be paid equally by the
Employer and Local Union 538.



ARTICLE XVIII

NO STRIKE, NO LOCKOUT

During the life of this Agreement, there shall be no strikes, work stoppages,
sympathy strikes, slow downs or other impeding of work on the part of the Union
and no lockouts by the Employer.

ARTICLE XIX

SAVINGS CLAUSE AND TERMINATION OF AGREEMENT

Section 1:

The parties to this Agreement in reaching a mutual understanding believe that
they have done so in full compliance with Federal, State and Local laws, but if
any provision of this Agreement or the application of any provision is invalid
or in violation of Federal, State, or Local laws, as determined by a court,
board or agency of competent jurisdiction, then such provision or the
application of the same shall be ineffectual, void and within application,
however, the remainder of this agreement shall not be affected thereby.



13

Section 2:

This Agreement shall be effective from February 15, 2004 until February 15, 2009
and from year-to-year thereafter unless either party gives notice of its intent
to terminate or modify this Agreement no more than ninety (90) days nor less
than fifteen (15) days prior to February 15, 2004.



[SIGNATURES OMITTED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

ATTACHMENT A

PLANT RULES

The purpose of these rules is to define for everyone the level of conduct which
is expected of Bristol Piping Systems employees in their relationships with the
Employer as well as with their fellow employees, and to publicize such rules
widely so as to encourage individual self-discipline and thereby eliminate any
need for the imposition of penalties.

These rules have been established to encourage efficiency and safety of
operation in our plant which, in turn, leads to the operation of a successful
business enterprise, which can furnish all of us a pleasant, rewarding and
secure place to earn a livelihood for ourselves and our families.

In general, the prescribed discipline for violations of Plant Rules is
corrective and gives the employee ample opportunity to work within its
framework; however, violation of some rules under certain circumstances is
considered so serious that discharge is necessary.

GROUP I

Violations of the following rules will be considered cause for disciplinary
action up to and including discharge for the 1st offense.

1.

Possessing, or having present within one's body, or being under the influence of
intoxicating beverages or non-prescribed, controlled substances, including
drugs, while on the job or on Employer's premises. Further, the Employer may
require employees to undergo appropriate related tests. Attachment B, outlining
the employer's testing policy, is a part of these Plant Rules.



2.

Stealing or attempting to steal property from any individual on Employer's
premises, or stealing or attempting to steal property from the Employer.



3.

Willful ringing of the clock card of another employee, permitting someone else
to



ring your clock card, or tampering with clock cards or clocks.

A1

4.

Falsifying information on time records, production counts, or other Employer
records.



5.

Bodily assault to any person on Employer's property.



6.

Repeated or deliberate violation of Plant Rules.



7.

Unauthorized absence from the job during working hours or unauthorized absence
from the Company premises during working hours. Attendance Policy (Attachment D)
and Vacation Policy (Attachment E) will apply.



8.

Deliberate abuse or destruction of Employer's property.



9.

Failure to punch clock card at the beginning and end of the shift or failure to
punch out and in when leaving the Employer's premises during an employee's
scheduled shift hours.



10.

Immoral or indecent conduct.



11.

Violation of safety rules or common safety practices.



12.

Refusal to follow a foreman's instructions. (An employee must always follow the
instructions give, Exception: Where immediate compliance would endanger his life
or limbs.)



13. Unauthorized possession of concealed weapons on Employer's premises at any
time.

14.

Threatening, intimidating, coercing or interfering with employees or
supervision.



GROUP II

Violation of the following rules can be as serious as violations of rules in
Group I; however, some violations are considered less serious. Accordingly,
violations of these rules will be cause for disciplinary action as prescribed
below and will be dependent upon the serious of the offense.

1st Offense - Verbal or written reprimand up to and including 2 weeks lay-off.

2nd Offense - Disciplinary lay-off up to and including discharge.

3rd Offense - Discharge.

15.

Misuse, abuse or destruction of Employer's property or any property on
Employer's premises through negligence or carelessness.



A2

16.

Abusive language to any employee or supervision.



17.

The uttering or publishing of false, vicious or malicious statements concerning
the Employer or any employee of the Employer.



18.

Smoking in restricted areas, tobacco chewing and spitting in any area.



19.

Chronic absenteeism or chronic tardiness. (An employee is tardy when he is not
clocked in and at his work station when the shift starting signal is sounded.)



20.

Overstaying vacation or leave of absence.



21.

Garnishments.



22.

Soliciting of funds, signatures, chances, memberships or similar solicitations
during actual working time; the distribution of literature in the working areas
of the plant, or during actual working time.



23.

Unauthorized posting or removal of notices, signs or writings from bulletin
boards.



24.

Punching in more than seven (7) minutes before or punching out more than seven
(7) minutes after an employee's shift. Starting to work ahead of or working
after the end of an employee's scheduled starting or quitting time, unless
ordered to do



so by a supervisor. Employees must not enter the plant at times other than their
regularly scheduled shift hours without permission of the Employer. (Check at
the office.)

25.

Running, scuffling, throwing articles, or horseplay of any kind on Employer's
property.



26.

Failure to report occupational injury promptly to immediate supervisor.



27.

Failure to open for inspection on request when leaving premises anything capable
of concealing Employer's property.



28.

Entering any department other than the one to which assigned without permission
of your departmental supervision and the supervision of the department you wish
to enter except when on Employer's business.



29.

Carelessness or inattention to job duties resulting in faulty work, scrap or
damage to equipment.



A3

30.

Lining up at the time clock in the department before the signal is sounded for
lunch period or prior to the signal at the end of the shift. Employees must be
at their work stations.



31.

Wasting time or loitering on any Employer property during working hours.



32.

Abuse of break periods.



The above rules cover the more common problems, which are likely to occur. The
published rules are not intended to be all inclusive. We feel it is reasonable
to expect the same standard of behavior in our work relationship in the plant
that is expected outside the plant in any other phase of community life.

The Employer shall, as it becomes necessary, publish additional rules or change
the above rules. When it becomes necessary to publish additional rules or change
the published rules, such rules will be discussed with the Business Agent and/or
Shop Steward before being published.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A4

ATTACHMENT B

TESTING POLICY FOR INTOXICATING BEVERAGES,

NON-PRESCRIBED CONTROLLED SUBSTANCES, AND DRUGS

1.

Any employee suspected of being under the influence of alcohol or drugs will be
tested, not to exceed once per calendar month.



2.

Any employee involved in an accident, which requires medical attention will be
tested. This test will not be counted as a probable cause test outlined in
Paragraph 1.



3.

The Employer reserves the right to test any or all new hires.



4.

Refusal of the test will be considered an admission of guilt and the employee
will be terminated.



5.

The mere presence of non-prescribed controlled substances or drugs is just cause
for termination for the first offense.



6.

The presence of .05% or higher alcohol content is just cause for termination for
the first offense.



7.

Two specimens will be taken. If one specimen is positive and the employee
requests a re-test, the second specimen will be tested. If the second test is
positive, the employee will pay for the second test.



8.

First offenders of either a positive test or a refusal to take the test will be
eligible for re-hire if, after 90 days, evidence of a new negative test from an
Employer-approved laboratory is presented. This test will be paid for the
employee.



9.

Second offenders of either a positive test or a refusal to take the test will
not be eligible for re-hire.



10.

The laboratory used to perform the test will be at the sole discretion of the
Employer.



 

 

 

 

B1

ATTACHMENT C

SAFETY REGULATIONS

The records show that more than half of all accidents are really the fault of
the man hurt. You can do more to keep yourself from accidental injury than all
the efforts of your supervisors combined. It has been well said that a man's
best safeguard is about nine inches above his shoulders, that's - his own mind.
You and your family suffer most if you are hurt. Make yourself familiar with the
following rules and put them in practice.

1.

Keep yourself in physical condition to do a day's work.



2.

Listen to the foreman's instructions and have them clearly in mind before
starting work.



3.

Good housekeeping must be practiced. All material is to be kept stacked neatly
and on trucks or skids; aisles are to be kept clear at all times.



4.

Keep your mind on your job. Alertness prevents accidents.



5.

Always use all safeguards provided.



6.

Report unsafe conditions to your safety committee.



7.

Do not "fool" or scuffle while at work.



8.

Report all injuries promptly. Get immediate first aid.



9.

Wear clothes suited to the job - safety shoes - gloves as needed. Use goggles
and other protective equipment. Safety glasses must be worn by everyone in the
manufacturing area.



10.

In the grinding area, full face shields must be worn at all times. This applies
to anyone who does any type of grinding anywhere in the shop. All grinding discs
must be inspected by the stock room clerk before issuing, and the grinding
operator must also check before using.



11.

Portable partitions must be used to the best advantage to block the flow of
grinding sparks.



 

 

C1

12.

Grinders and sanders will be handled with care. They are not to be dropped or
laid on the blade or rock at any time. When the operator leaves the area for any
reason he will place his machine on brackets provided for this purpose. All
grinders must be



properly guarded.

13.

At the pickling tank, proper rubber gloves, boots, goggles and aprons must be
worn at all times. In addition, full face shields must be worn when handling
concentrated acid.



14.

Gloves must be worn when handling sheets or any other material that would have
any chance of cutting a man seriously. Welders must wear the safety type helmet
in order to avoid eye injuries when the helmet is lifted.



15.

Pile and un-pile material with care. Handling material is the greatest accident
producer on this job. When you see nails sticking up in boards, bend them over
or remove them.



16.

When working with another man, be sure he knows what you are going to do before
you drop a load or do anything, which might injure him. Good team work promotes
safety.



17.

Get help for lifting heavy objects. Learn to lift the correct way.



18.

Never try to oil, clean or adjust machinery while it is in motion.



19.

Do not wear ragged sleeves, loose coats, flowing ties or loose jumpers while
working around machines.



20.

Do not get under loads, which are being carried by cranes.



21.

Do not hoist a load until it is securely made fast and balanced.



22.

Do not use improper or broken tools; they are dangerous.



23.

Never start machinery, operate valves, or change electric switches until you
know by personal investigation that it is safe.



24.

Do not look at welders or cutters while they work. You might ruin your eyes.
Properly shield welding areas from flash-burn hazards to other employees.



25.

Do not fix electrical equipment of any kind unless your work requires it.



26.

Never turn compressed air on anyone, nor on yourself; it is extremely dangerous.



C2

27.

Do not use scaffolding without guardrails and toeboards. Anyone working under



scaffolding must ware head protection. Never use portable electric tools that
are

improperly grounded.

28.

Use respirator for any abrasive blasting, or in any confined area.



29.

Full face shields, safety gloves and wrist protectors must be worn when
operating saws.



Any employee who disregards these safety rules will be given a written reprimand
for the first offense. For the second offense, the employee will be given a
written reprimand and will be penalized by being sent home for up to five days
without pay. For the third offense, the employee will be subject to discharge.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C3

ATTACHMENT D

HAND TOOLS ASSIGNED TO EACH FIT-UP TABLE

1

50' Tape Measure

1

25' Tape Measure

1

8" Vise Grips

2

Carpenter Squares

1

6" Level

1

2' Level

1

4' Level

1

Prick Punch

1

Chisel

1

Hammer

1

Hacksaw

1

Adjustable Wrench

1

Protractor and Blade

1

Pry Bar

 

 

 

 

 

 



 

 

 

 

D1

ATTACHMENT E

ATTENDANCE POLICY

In order to maintain efficient production schedules, we must insist on punctual
attendance of all our employees. While most of our employees do have good
attendance records, some have attendance records well below acceptable
standards.

Employees are expected to be at their workstations at the start of their
scheduled shift.

Each unexcused absence for an entire day will count as one occurrence; being
late or leaving early will count as half an occurrence.

An excused absence is an absence caused by a reason acceptable to the Company,
such as a death in the family, jury duty, vacations, accidents, and illness
accompanied by a doctor's excuse. Each instance of tardiness, leaving before the
end of scheduled shift, and absence will be handled individually and extenuating
circumstances will be considered by the Company.

Within any three-month period:

Disciplinary action:

Two (2) occurrences

Verbal warning

Three (3) occurrences

Written warning

Four (4) occurrences

Three (3) days off

More than four occurrences

Discharge

Employees who fail to provide notice for three successive workdays shall be
considered as quitting voluntarily.

Any employee discharged for having more than four occurrences will be eligible
for re-hire after six months.

 

E1

ATTACHMENT F

VACATION POLICY

Bristol Piping Systems recognizes the need for employee vacations to provide a
change from the routine of work, to spend time with their families, or special
occasions. Bristol Piping Systems reserves the right to deny vacation request,
due to production schedules, or failure to follow this policy to its full
extent.

1.

Employees must obtain a vacation request from his/her foreman.



2.

Employees will complete and submit the vacation request to their foreman for
approval and signature.



3.

Once approved it will be submitted to the plant superintendent for approval and
signature.



4.

Once approved, a copy will be returned to the employee, a copy will be sent to
human resources, and it will be posted on the vacation scheduling board.



5.

All vacation requests must be submitted to the plant superintendent at least 14
days prior to the beginning of the requested vacation, except under extenuating
circumstances.





 

 

 

 

 

 

 

 

 

 

F1

ATTACHMENT G

PAY SCALE

Periods

Total Journeyman Compensation

2/16/2004 thru 2/13/2005

$26.20 per hour worked

2/14/2005 thru 2/12/2006

$27.05 per hour worked

2/13/2006 thru 2/11/2007

$27.90 per hour worked

2/12/2007 thru 2/10/2008

$28.75 per hour worked

2/11/2008 thru 2/15/2009

$29.60 per hour worked

Notes:

1. These rates apply to Journeymen only. All Apprentices and Metal Tradesmen
wage rates will be as outlined in Article VIII.

2. These rates are all inclusive and include wages, health and welfare, pension,
and training.

3. Health and welfare contributions for Apprentices and Metal Tradesmen shall be
the same as for Journeymen except there will be no contribution for Metal
Tradesmen until they have worked 2080 hours at Bristol Piping Systems.

4. Pension contribution for Apprentices will be a maximum of $0.15 per hour.

5. Pension contribution for Metal Tradesmen will be as follows:

Up to 4160 hours worked at Bristol Piping Systems:

0

4161 thru 10400 hours worked at Bristol Piping Systems:

$.25 per hour

Over 10400 hours worked at Bristol Piping Systems:

$2.00 per hour

6. For the purposes of calculating hours worked to determine pension and health
and welfare contributions, any person not employed at Bristol Piping Systems in
the previous twenty-four months will be considered a new hire with no hours
accumulated.

 

G1

ATTACHMENT H

SYNALLOY CORPORATION

CODE OF BUSINESS CONDUCT AND RELATED POLICIES

The Code of Business Conduct of Synalloy Corporation contains the specific
Corporate Policies adopted by the Board of Directors that relate to the legal
and ethical standards of conduct of employees and agents of the Company. The
following Corporate Policies constitute the Code of Business Conduct and govern
the conduct of business by the Company:

 

 

I. General Policy Regarding Laws and Business Conduct . . . . . . . . . . . . .
. . . . . . . . 2

II. Business Ethics . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . 3

A. Commercial Bribery . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .3

B. Fraud and Similar Irregularities . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . 4

C. Antitrust . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . 4

D. Sensitive Transactions . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . 5

E. Conflicts of Interest . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . .5

III. Accounting Controls, Procedures and Records . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . 6

IV. Use and Disclosure of Inside Information . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . 8

V. Confidential or Proprietary Information . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . .9

VI. Environmental, Health and Safety . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . 10

VII. Use of Company Resources . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . .12

VIII. Patents / Trademarks . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .12

IX. Political Contributions and Activities . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . .13

X. General Employee Conduct . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . .13

XI. Follow Through . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . .13

This policy is subject to amendment upon issuance of final SEC regulations.

H1

I. GENERAL POLICY REGARDING LAWS AND BUSINESS CONDUCT

The Code of Conduct is the umbrella policy to the Synalloy Code of Business
Conduct and Related Policies and is intended to supplement this policy. The
Synalloy Code of Business Conduct and Related Policies outlines Company policies
and procedures that address day-to-day business operations and conduct. The Code
of Conduct is incorporated herein and made a part of the Synalloy Corporation
Code of Business Conduct and Related Policies.

The purpose of this General Policy Regarding Laws and Business Conduct is to
provide a general statement regarding the Company's expectations as to the legal
and ethical nature of conduct of the Company's employees, directors, officers,
financial officers, temporary employees, independent contractors, and agents
(referred to thereafter as "Employee" or "Employees") while acting on the
Company's behalf and to provide for the administration of the Company's Code of
Conduct ("Code").

Moreover, this policy is intended to enhance the qualifications of the Code as a
program that, under the United States Sentencing Guidelines, is reasonably
designed, implemented and enforced so as to be generally effective in preventing
and detecting criminal conduct.

The Audit Committee shall be responsible for the administration of the Code. The
Audit Committee shall establish procedures and delegate authority to senior
management, comprised of corporate officers and divisional presidents, in order
to discharge this responsibility. The Audit Committee will oversee and review
the Code periodically and make recommendations to the Board of Directors.

Waivers of the Code of Conduct

The Chief Executive Officer shall have the authority to grant waivers to
Employees except senior officers and any such waivers shall be reported to the
Audit Committee. The Board of Directors shall have the sole responsibility and
authority to grant a waiver of any item of this Code to any senior officers and
any such waiver shall be reported to the shareholders of the Company.

Introduction

The Code covers a wide range of business practices and procedures. It does not
cover every issue that may arise, but it sets our basic principles to guide all
employees of the Company. Company Employees must demonstrate honesty and sound
ethical behavior in all business transactions and personal integrity in all
dealings with other and seek to avoid even the appearance of improper behavior.
The Code applies to Employees of the Company as defined in second paragraph of
the General Policy Regarding Laws and Business Conduct on page 2.

Employees must operate within the bounds of all laws applicable to the Company's
business. If a law conflicts with a policy in this Code, you must comply with
the law. Further, if a local custom or policy conflicts with this Code, you must
comply with the Code. Managers must ensure that employees who report to them
read this Code and understand the importance of complying with it and with
applicable laws. If employees have questions about these conflicts, they should
ask their supervisor how to handle the situation.

H2

It is the policy of the Company not to discriminate against employees,
stockholders, directors, officers, customers or suppliers on account of race,
color, age, sex, religion or national origin. All persons shall be treated with
dignity and respect and they shall not be unreasonably interfered with in the
conduct of their duties and responsibilities.

Contact Persons to Ask Questions or Report Violations

Employees may report violations of this code and of applicable laws in
confidence and without fear of retaliation. The Company does not permit
retaliation of any kind against employees of good faith reports of such
violations, (except that appropriate action may be taken against an Employee if
such individual is one of the wrongdoers).

In the event of questions regarding compliance or to report a violation,
Employees should follow the normal chain of command as outlined in the Complaint
Procedure in the Employee Handbook. However, if the violation is of an alleged
serious breach of business ethics involving bribery, fraud, antitrust, conflict
of interest, accounting irregularities, improper use and disclosure of inside
information, confidential or proprietary information, or other serious matter
involving an Employee or a case where it may not be appropriate to discuss an
issue with a supervisor, the Employee should contact the Corporate Secretary in
Spartanburg at extension 536 or the Chairman of the Audit Committee at the
Spartanburg office at extension 532. This is a confidential viocemail accessible
only by the Audit Committee members.

II. BUSINESS ETHICS

A. Commercial Bribery

The Company prohibits the payment or transfer of Company funds or assets to
suppliers or customers in the form of bribes, kickbacks or other payoffs and
prohibits Company employees and agents from participating in such schemes or
from receiving such bribes, kickbacks or other payoffs. The purpose of business
entertainment and gifts in a commercial setting is to create good will and sound
working relationships, not to gain unfair advantage with customers. Employees
are prohibited from providing or receiving anything of value directly or
indirectly for the purpose of obtaining or rewarding favorable treatment,
including influencing a procurement action. Employees having influence on
procurement decisions must be careful to avoid actual or potential conflicts of
interest and may be required to certify from time-to-time that they have not
violated and do not know of any other employee who has violated these
prohibitions. Employees should discuss with divisional Presidents any gifts or
proposed gifts to ascertain whether they are appropriate.

Bribes, kickbacks and payoffs include, but are not limited to: gifts of other
than nominal vales; cash payments by Employees or third persons, such as
suppliers, customers or consultants, who are reimbursed by the Company; the
uncompensated use of Company services, facilities or property except as may be
authorized by the Company; loans, loan guarantees or other extensions of credit
(except from lending institutions at prevailing rates).

 

 

H3

This policy does not prohibit expenditures of nominal amounts for meals and
entertainment of suppliers and customers that are an ordinary and customary
business expense, if they are otherwise lawful. These expenditures should be
included on expense reports and approved under standard Company procedures.

B. Fraud & Similar Irregularities

This policy establishes and communicates the Company's policy regarding the
prohibition, recognition, reporting and investigation of suspected fraud,
defalcation, misappropriation and other similar irregularities.

Employees are prohibited from engaging in fraud which includes dishonest or
fraudulent act, misrepresentation, conversion to personal use of cash,
securities, supplies or any other Company asset, unauthorized handling or
reporting of Company transactions; defalcation, embezzlement, forgery,
misappropriation of assets, falsification of Company records or financial
statement for personal or other reasons, Any Employee who becomes aware of a
fraudulent activity should report it immediately following the procedures
addressed above under the section entitled "Contact Persons to Ask Questions or
Report Violations."

The above list is not all-inclusive but intended to be representative of
situations involving fraud. Fraud may be perpetrated not only by Company
Employees, but by agents and other outside parties as well. All such situations
require specific action by the Company.

The Company's Chief Financial Officer shall be notified of suspected significant
Fraud (more than $5,000 of estimated loss), and, without regard to amount of
loss, any Fraud involving an officer of the Company.

Fraud investigations (involving more than $5,000 of estimated loss), and any
Fraud, without regard to amount of loss involving an officer of the Company,
will be reported to the Audit Committee of the Board of Directors.

C. Antitrust

The Company strictly forbids formal or informal agreements or understandings
with competitors where the purpose is to influence prices, terms or conditions
of sale, volumes of production, production restrictions, allocations to markets
or limitations of quality.

Employees are strictly forbidden to exchange information with competitors and
potential competitors regarding production scheduling, distribution and pricing,
terms or conditions of sale, quality limitations, production volumes and/or
restrictions, interaction with customers, market share or any other information
in violation of antitrust laws.

Employees are not permitted to join any trade association on behalf of the
Company unless their supervisor, in conjunction with the division President, has
determined that the association serves an important and proper business purpose
and that counsel adequately supervises all of its activities. Employees should
periodically review trade association memberships with their managers to
determine their ongoing value.

H4

D. Sensitive Transactions

This policy advises Employees of the Company's position regarding sensitive
transactions and requires that transactions are executed, and access to assets
is permitted, only in accordance with management's authorization.

The U.S. Foreign Corrupt Practices Act prohibits giving anything of value,
directly to officials of foreign governments or foreign political candidates, in
order to obtain or retain business. It is strictly prohibited to make illegal
payment to government officials of any country.

In addition, the U.S. government has a number of laws and regulations regarding
business gratuities, which may be accepted by U.S. government personnel. The
promise, offer or delivery to an official or employee of the U.S. government of
a gift, favor or other gratuity in violation of these rules would not only
violate Company policy but could also be a criminal offense. State and local
governments, as well as foreign governments, may have similar rules.

E. Conflicts of Interest

This policy establishes guidelines and procedures regarding timely and proper
disclosure of possible conflicts of interests that an employee may have in
connection with job duties and responsibilities in order that management may
review and approve each situation as necessary to protect the best interests of
the Company and its responsibilities as a public company.

A "conflict of interest" exists when a person's private interest interferes or
conflicts in any way with the interest of the Company. A conflict situation can
arise when an Employee takes actions or has interest that may make it difficult
to perform his or her Company work objectively and effectively. Conflicts of
interest may also arise when an Employee, or members of his or her family,
receives improper personal benefits or profits in a significant personal
transaction involving the Company as a result of his or her position in the
Company. Loans to, or guarantees of obligations of, Employees and their family
members may create conflicts of interest.

"Members of an Employee's family" refer to the Employee's spouse, parents,
children, siblings, mothers and fathers-in-law, sons and daughters-in-law,
brothers and sisters-in-law, any person living in the same home with the
employee or any business associate of the Employee.

It is almost always a conflict of interest for a Company employee to work
simultaneously for a competitor, customer or supplier. Employees are not allowed
to work for a competitor as a consultant or board member. The best policy is to
avoid any direct or indirect business connection with our customers, suppliers
or competitors, except on behalf of the Company.

If an Employee owns stock in a competitor and/or a supplier, it may or may not
be a conflict of interest; however, Employee should report it to his supervisor.

 

H5

Sometimes, a conflict of interest will develop accidentally or unexpectedly, and
the appearance of a conflict of interest can also easily arise. If an Employee
feels that he/she has a conflict, actual, potential or apparent, he/she should
report all pertinent details in writing to his/her manager. The presence of a
conflict does not necessarily mean that the proposed activity will be
prohibited. An Employee's responsibility is to fully disclose all aspects of the
conflict to the appropriate manager and remove himself/herself from the
decision-making process.

Employees will be required to indicate whether they have a conflict of interest
and, if so, disclose such conflicts of interest annually on the Certificate of
Compliance form. The Corporate Secretary will be responsible for notifying the
Audit Committee of the Board of Directors of any significant exceptions.

III. ACCOUNTING CONTROLS, PROCEDURES & RECORDS

This policy establishes guidelines and procedures related to keeping books and
records that in reasonable detail accurately and fairly reflect the Company's
transactions and dispositions of assets. The Company shall maintain a system of
internal accounting controls to ensure reliability and adequacy of its books and
records and proper recording of all transactions including dispositions of
assets.

Accurate and reliable financial and business records are of critical importance
in meeting the Company's financial and business obligations. The Company has
established guidelines and procedures related to keeping books and records that
in reasonable detail accurately and fairly reflect the Company's transactions
and dispositions of assets. The Company shall maintain a system of internal
accounting controls to ensure reliability and adequacy of its books and records
and proper recording of all transactions including dispositions of assets. No
undisclosed or unrecorded fund or asset may be maintained or established for any
purpose. The Company's financial records must be retained in accordance with its
retention policies and all applicable laws and regulations.

As a public company, Synalloy is required to disclose through proper channels
accurate and complete information regarding the Company and its results of
operations on a timely basis.

The Company will not tolerate "leaks" or unauthorized disclosures of corporate
information to members of the press or financial community. The Chief Financial
Officer must authorize all communications to the press or financial community.

Policy

1. Authorization. The only transactions to be entered into by the Company are
those that are executed in accordance with management's specific authorization
or established, formalized policies and procedures. The Board of Directors
approves that officers and other authorized employees of the Company are
authorized, on behalf of this Company, and in its name to sign, draw, endorse,
accept and negotiate checks, drafts, notes, money transfers or other orders for
the payment of money; to demand, collect and receive any and all sums of money,
securities, documents and property which may be due or belonging to the company;
execute and deliver and

H6

electronic funds transfer agreement, open bank accounts in the name and in
behalf of this Company, to sign and execute all legal documents, contracts, and
to transact

such business deemed necessary to conduct the routine affairs of the Company.
Only the Chief Executive Officer and the Chief Financial Officer can commit to
any contracts over 12 months.

2. Approval. No transaction will be recorded in the accounts of the Company
unless it is within the scope of written policies and procedures or is
specifically and formally approved by an appropriate and designated employee.
Such approval requires the determination that the transaction (i) has been
authorized in accordance with this Corporate Policy and (ii) is supported by
documentary evidence to verify the validity of the transaction.

3. Accounting. All transactions entered into by the Company will be recorded in
the accounts of the Company in accordance with normal, standard procedures. Each
entry will be coded into an account that accurately and fairly reflects the true
nature of the transaction.

4. Reporting. All transactions that have been accounted for in accordance with
this Corporate Policy will be accumulated and processed in a manner that will
permit preparation of financial statements, reports and data for purposes of
internal, public and regulatory reporting. Such statements, reports and data
must be in a form sufficient to reflect accurately and fairly the results of
transactions entered into by the Company and to permit proper accountability for
assets.

5. Responsibility. The implementation and maintenance of internal accounting
controls, procedures and records that are adequate in all respects to satisfy
the requirements of this policy will be the primary responsibility of the Chief
Financial Officer.

6. Auditing. Compliance with the provisions and requirements of this policy will
be tested and evaluated by the Company's Chief Financial Officer and external
auditors. All control failures regarding this policy will be reported to the
Audit Committee so that deficiencies can be corrected and assurance of
compliance with the terms of this policy maintained.

Procedure

1. The Company will continuously evaluate its internal accounting controls,
procedures and records to ensure compliance with the requirements of this
policy. Such evaluation will be documented in a form suitable for inspection by
outside parties, such as regulatory authorities, if the need arises.

2. The Company will take action to remedy any deficiency in internal accounting
controls, procedures and records to ensure continuing compliance with the
requirements of this policy.

H7

3. The external audit staff, in coordination with the Company's Chief Financial
Officer, will ascertain that its audit scope, procedures and programs are
adequate (i) for the purposes of testing and evaluating internal accounting
controls, procedures and records and (ii) for complete reporting of deficiencies
in internal accounting controls, procedures and records.

4. On or before March 31 of each year, the external auditor and the Company's
Chief Financial Officer will prepare a written summary applicable to the
preceding fiscal year which sets forth financial management's evaluation of the
Company's internal accounting controls, procedures and records. Such a summary
will consider financial management's overall evaluation and results of audits
performed during the year, internal and external. For deficiencies noted in the
evaluation, remedial action in progress or contemplated will be set forth in the
summary. The summary will be addressed to the Audit Committee of the Board of
Directors.

5. The Company will maintain the following policies to support requirements in
this section:

III-1 Purchasing Policy

III-2 Employee Business Expense Policy

III-3 Capital Expenditure Policy

III-4 Gifts and Entertainment Policy

III-5 Document Retention Policy

III-6 Compensation Policy

IV. USE AND DISCLOSURE OF INSIDE INFORMATION

Employees who have access to confidential information are not permitted to use
or share that information for stock trading purposes or for any other purposes
except the conduct of our business. All non-public information about the
Company, which includes information about other companies that is obtained
during the course of employment, should be considered confidential information.
To use non-public information for personal financial benefit or to "tip" others
who might make an investment decision on the basis on this information is not
only unethical but also illegal. If you have any questions, please contact the
Corporate Secretary.

In general, it is a violation of United States federal securities Laws for any
person to buy or sell securities if he or she is in possession of material
nonpublic information relating to those securities. Information is "material" if
it could affect a reasonable person's decision whether to buy, sell or hold
securities. Information is "nonpublic information" if it has not been publicly
disclosed. Furthermore, it is illegal for any person in possession of material
nonpublic information to provide other people with such information or recommend
that they by or sell securities. (This is called "tipping.") In such case, both
the person who provides and the person who receives the information may be held
liable.

A violation of the United States federal insider trading Laws can expose a
person to criminal fines of up to three times the profits earned (or losses
avoided) and imprisonment for up to ten years, in addition to civil penalties of
up to three times the profits earned (or losses

H8

avoided), and injunctive actions. The securities Laws also subject controlling
persons to civil penalties for illegal insider trading by employees. Controlling
persons include the Company and may also include directors, officers and
supervisory personnel. These persons may be subject to fines up to the greater
of $1,000,000 or three times the profits earned (or losses avoided) by the
inside trader.

No preferential treatment will be given to any shareholder, potential investor
or security analyst; therefore, the release to any such person of any material
financial or operating data relating to the Company must be available to all
such persons in compliance with SEC Regulation FD.

No financial data regarding the Company will be released to the public or
members of the press or financial community except as authorized by the Chief
Financial Officer. Due to the sensitive nature of investor relations and federal
regulations relating thereto, all interviews with shareholders, potential
investors and security analysts must be authorized by the Chief Financial
Officer.

If information of a material nature regarding corporate activities, developments
or discussions becomes or threatens to become known to outsiders, the Company is
required to make prompt and thorough disclosure of such information to the
public. Corporate matters subject to such treatment include negotiations leading
to acquisitions and mergers, stock splits, the making of arrangements
preparatory to an exchange or tender offer, changes in dividend rates or
earnings, calls for redemption, new contracts, products or discoveries and other
material developments.

Reference is made to Policy #IV-1 "Policy and Procedures for SEC Section 16
Reporting Persons"

V. CONFIDENTIAL OR PROPRIETARY INFORMATION

Employees must maintain the confidentiality of confidential or proprietary
information entrusted to them by the Company or its customers, suppliers, or
joint venture partners except when the disclosure is authorized by the corporate
management or required by laws or regulations. Confidential information includes
all non-public information that might be of use to competitors, or harmful to
the Company or its customers, if disclosed. It also includes information that
suppliers and customers have entrusted to the Company. The obligation to
preserve confidential information continues even after employment ends. No
confidential information obtained during an Employee's work at a former employer
should be brought on Company premises or used in the Employee's work at the
Company.

All key managers under incentive plan must sign a non-compete confidentiality
agreement in order to participate in the plan.

Reference is made to Policy #V-1: "Key Management Confidentiality Agreement."

 

 

 

H9

VI. ENVIRONMENTAL, HEALTH AND SAFETY

The Company pledges to protect the environment and the health and safety of
employees, the users of our products and the communities in which we operate.

The Company strives to provide each employee with a safe and healthful work
environment. Each Employee has responsibility for maintaining a safe and healthy
workplace for all Employees by following safety and health rules and practices
and reporting accidents, injuries and unsafe equipment, practices or conditions.

The management of Environmental, Health and Safety goals is accomplished through
two specific programs: Environmental Program and the Health and Safety Program.

1. Environmental Program

a. Responsibility

Senior Management will have the ultimate responsibility for adopting, supporting
and committing resources to a plan that ensures that the Company's facilities
will be operating in an environmentally sound manner.

The Environmental Manager will be responsible for informing Senior Management of
the requirements for the operation of the Company's facilities in compliance
with all local, state and federal regulations. The Environmental Manager is
responsible for the development of procedures for implementation by the
facilities to ensure compliance with requirements and Company policies. The
environmental Manager will obtain the services of consulting licensed
professional (with pre-approval from the Audit Committee) where these services
are necessary or required.

b. Regulatory Compliance

Procedures have been developed and implemented to obtain the necessary facility
operating permits required by federal, state or local governments, commissions
or districts. An annual regulatory review is conducted to determine compliance
with existing laws and regulations and evaluate future compliance issues, if
necessary.

c. Pollution Prevention

A pollution prevention plan has been developed to reduce the impacts of our
operations on the environment. Specific procedures have been developed to

eliminate, reduce or minimize potentially harmful emission to the air, land and

water.

d. Risk Management / Emergency Response

The Company accepts the responsibility for identifying and managing the

risks associated with hazardous operations and material by adhering to

Company safety, health and environmental policies that require us to make
environmental, health and safety considerations a priority in our current
operations and our planning and development of new products. Our facilities

H10

employ a team of specifically trained employees including environmental and
safety staff, engineers, chemists, productions supervisors and production
employees whose use industry accepted methods for analyzing, reviewing and
minimizing risks involved with our operations. From this analysis,

specific detailed operating procedures are developed, and training on these
procedures are conducted for all employees.

Should an emergency involving hazardous materials occur, our emergency response
plans are designed to warn and protect both our employees and the community.
This plan has been reviewed with both the local fire department and emergency
response personnel.

e. Education and Training

Education and training on environmental awareness is conducted to ensure that
employees are aware of the Company's responsibilities and requirements for
protecting the environment. Training is conducted on Company policies and
procedures in place for compliance with Federal, State and local rules,
regulations and policies. Training is conducted for management and
non-management employees.

Reference is made to Policy #VI-1 - "The Synalloy Environmental Policy Manual."

2. Health and Safety Program

The Company is sincerely interested in the health, safety and welfare of each
employee. Aside from a personal concern, the Company realizes that accidents
also weaken employee morale, which in turn affects the job performance and
customer relations of each employee. Therefore, it is the policy of this Company
to insure each employee of a safe working environment. To accomplish this goal,
the Company requires that each employee report any unsafe working condition to
his/her supervisor. The Safety Manager has developed training programs for new
employees and periodic mandatory training for all employees on a continuing
basis. The Safety Manager along with the Safety Committee conducts routine
audits of the facilities and checks for unsafe conditions. The Company also
provides employees with proper safety equipment and monitors the use and
condition of the equipment to ensure proper use.

Industrial Hygiene Statement

Physicals

The Company will contract with a reputable medical agency to perform needed
physical testing and monitoring of identified employees on an annual basis or as
required by OSHA standards/programs or as directed by other government agencies.
These tests, specific for identified employees, may include Hearing tests, Urine
Cytology and Pulmonary Function tests.

Environmental and Employee Exposure Monitoring

The Company will test and monitor as required by OSHA employee's exposure to
substances regulated by an OSHA standard. If there is reason to believe that

H11

exposure levels for a substance exceed the action level or the permissible
exposure level, appropriate employee and/or area monitoring will be performed.
If results of monitoring are outside acceptable levels, then the specific
operations involved will be discontinued until compliance can be achieved.
Environmental monitoring may occur if it is considered necessary to verify
acceptable air concentrations after emissions or spills



Reference is made to policy #VI-2 - "Synalloy Health and Safety Policy Manual."

VII. USE OF COMPANY RESOURCES

Company property may not be sold, loaned, given away, or disposed of, without
proper authorization. All company assets must be used for proper purposes during
employment with Synalloy. Improper use includes unauthorized personal use of the
Company's assets, including computer equipment and software, data, vehicles,
tools and equipment. Upon leaving employment with the Company, all Company
property must be returned.

The company provides information systems, including, among other things,
telephone, voicemail, email, computers databases, internal networks, on-line
services and Internet access, for employees' use at the Company. Synalloy
reserves the right to monitor, search, access and review all information in its
systems, including information that employees may consider personal.

Upon hire, each new employee will be issued an "Electronic Information and
Communication Systems Policy" and sign a Notice of Receipt that becomes a part
of his/her personnel file. If Employee has any doubts about a particular use or
issue pertaining to electronic communications he/she should check with Company
management before proceeding. The Company reserves the right to modify and/or
interpret this policy at any time.

Employees who abuse the privilege of access to the company's information and
communication systems are subject to disciplinary action which could include
removal from access to specific system(s) or, should the violation warrant,
immediate termination of employment.

Reference is made to policy #VII-1 - "Electronic Information and Communication
Systems Policy"

VIII. PATENTS AND TRADEMARKS

Besides its people, the Company's most important assets are its trademarks and
trade secrets. All employees must disclose to the Company in writing and in
reasonable detail, any and all inventions, improvements, developments, technical
information, skill and know-how, patentable and unpatentable, which are made,
discovered or developed by an employee in the course of, or as a result of
performance of work by the employee for the Company, or any customer of the
Company, without any obligation on the part of the Company, or any customer of
the Company, to make any payment therefore. The employee will, at the request of
the Company and at the expense of the Company, but without other consideration,
execute or cause to be executed all documents and do or cause to be done all
acts which may be necessary or desirable to confirm in the Company

H12

all right, title and interest throughout the world in and to such developments,
and to enable and assist the Company to procure, maintain, enforce and defend
patents, petty patents, copyright, and other applicable statutory protection
throughout the world on all developments which may be patentable or
copyrightable.

IX. POLITICAL CONTRIBUTIONS AND ACTIVITIES

The Company encourages participation of its employees in the political process.
To protect itself from legal or appearance problems, the Company takes seriously
its obligations under lobby laws, gift laws, and laws pertaining to political
contributions. The Board of Directors must approve in advance any use of Company
resources for political campaigns or fundraising.

X. GENERAL EMPLOYEE CONDUCT

The purpose of this General Employee Conduct Policy is to provide guidelines
regarding the Company's expectations of employees and setting forth a summary of
the personnel policies, benefits, and procedures.

The Company has two Employee Handbooks - one for Hourly Employees and one for
Salaried Employees. Upon hire, each new employee will be issued a Handbook and
sign a Notice of Receipt of Handbook that becomes a part of his/her personnel
file. The Company will issue periodic updates or amendments as needed to notify
employees of changes in policy.

Reference is made to policy #X-1 - "Synalloy Corporation Salaried Employee
Handbook" and X-2 - "Synalloy Corporation Hourly Employee Handbook."

The Company has agreements with certain collective bargaining units as set forth
in the following documents that are incorporated by reference:

Agreement between Bristol Metals, L.P. and United Steelworkers of America Local
4586

Agreement between Bristol Piping Systems and The United Association of
Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of the US
and Canada, Local 538

Agreement between Teamsters Local Union No. 549 and Bristol Metals, L.P.

XI. FOLLOW THROUGH

The Company's Code is intended to encompass all the Company's activities and
emphasizes the importance of employees attaining the highest quality business
conduct and solid business ethics.

Employees are required to report any conduct they believe in good faith to be an
actual or apparent violation of the Code. The Company strongly encourages
Employees to work with their managers in making such reports and, in addition,
provides to employees the right to report such violations directly to the
Corporate Secretary or the Chairman of the Audit Committee. Prompt reporting of
violations is in the best interest of everyone. Reports by

H13

Employees will be handled as confidentially as possible. No employee will suffer
retaliation by the Company because of a report made in good faith.

All managers are to maintain an "open door" policy with regard to Employee
questions including those of business conduct and ethics. Employees are reminded
to raise a question of moral standard or ethical behavior before it happens,
rather than afterwards.

Reports or unethical or illegal activities will be investigated. A final
determination will be reached, and appropriate corrective action taken whenever
cases of possible misconduct are reported.

Every Employee's cooperation is required in assuring that violations of this
Code are called to the attention of those who should be informed. It must be
clearly understood that adherence to these policies carries the highest
priority.

Compliance and Discipline

Though the Company is confident that it can count on every Employee to do his or
her part, the Company would be remiss if it did not state categorically that
deviations from its business conduct standards will not be tolerated.
Disciplinary action will be taken against any individual violating these
standards. Specifically, disciplinary action will be taken against any Employee
who is found to have authorized, condoned, participated in or concealed actions
that are in violations of these standards; against any manager who disregards or
approves a violation, or who, through lack of diligence in supervision, fails to
prevent or report violations; and against managers who retaliate, directly or
indirectly, or encourage others to retaliate, against any employee who reports a
potential violation of these standards. Because these standards are very
important to the Company's corporate values, any deviation from these values may
result in termination of employment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H14

 

 

CERTIFICATE OF COMPLIANCE

 

 

I, hereby certify that I have received, reviewed and understand the Synalloy
Corporation Code of Conduct.

 

Signature:

 

Social Security #:

 

Date:

 

Complete the above data, sign and return within 7 days of receipt of
document(s).

 

 

Conflict of Interest Statement - Before completing this section, please read
Section II-E of the Code titled "Conflicts of Interest."

 



I have no conflicts of interest



 

 



Please list any potential conflicts of interest below.



 

 

 

 

 



Sign-off by manager (if an employee discloses a potential conflict of interest,
a copy of this Certificate will be sent to the manager for his/her approval.)



 

Manager's Name:

 

 

 

H15